IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


VICTORIO EL-GENO HINTON,            : No. 119 WM 2019
                                    :
                Petitioner          :
                                    :
          v.                        :
                                    :
PA. DEPT OF CORRECTIONS, CORIZON    :
HEALTH CARE SERVICES,               :
SUPERINTENDENT TABB BECKELL,        :
SUPERINTENDENT TABB BICKELL,        :
DEPUTY FACILITY MGR J. ECKARD, LT   :
SECURITY EDWARD MORRISON,           :
GRIEVANCE COORDINATOR CONNIE        :
GREEN, CHIEF GRIEVANCE              :
COORDINATOR DORINA VARNER, CHF      :
GRIEVANCE COORDINATOR ROBIN M.      :
LEWIS, CORRECTIONS OFFICER KYLE,    :
CORRECTIONS OFFICER RIGGLEMAN,      :
CORRECTIONS OFFICER J. MCCLASKEY    :
A/K/A CORRECTIONS OFFICER J.        :
MCCLOSEKY A/K/A CORRECTIONS         :
OFFICER J. MCCLOWSKEY,              :
CORRECTIONS OFFICER M.W. LONG,      :
CORRECTIONS OFFICER WESTOVER        :
A/K/A CORRECTIONS OFFICER           :
WESTOVEN, SGT CORRECTIONS           :
OFFICER TAYLOR, MED DIR RONALD      :
LONG, HEALTH CARE ADMIN MARY LOU    :
SHOWALTER, RN ROBERT LYNCH, RN      :
SEAN MCCORKLE, COUNSELOR MEGAN      :
YOST,                               :
                                    :
                Respondents         :
                                    :
                                    :
                                        ORDER


PER CURIAM

      AND NOW, this 10th day of March, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days in which to

submit his Petition for Allowance of Appeal.




                                   [119 WM 2019] - 2